FILED: QUEENS COUNTY CLERK 09/09/2016 01:38 PM                              INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.  1:21-cv-00804-ENV-RLM
                17                 Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                     1 of 4 PageID #: 107
                                                                              NYSCEF:  09/09/2016
Case 1:21-cv-00804-ENV-RLM Document 1-17 Filed 02/12/21 Page 2 of 4 PageID #: 108
Case 1:21-cv-00804-ENV-RLM Document 1-17 Filed 02/12/21 Page 3 of 4 PageID #: 109
Case 1:21-cv-00804-ENV-RLM Document 1-17 Filed 02/12/21 Page 4 of 4 PageID #: 110
